Citation Nr: 0628366	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent for 
hearing loss.

2.  Entitlement to an effective date earlier than August 27, 
2002 for the grant of service connection and a 30 percent 
evaluation for dizziness due to fistula in bilateral ear 
canals associated with residuals of cholesteatoma, otitis 
media, and otitis externa.

3.  Entitlement to an effective date earlier than July 20, 
2001 for the grant of a 10 percent evaluation for residuals 
of cholesteatoma, otitis media, and otitis externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank


INTRODUCTION

The veteran served on active duty from May 1990 to March 
1998.  Prior to this service, the veteran had over three 
years of additional service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico which continued a 0 percent 
disability rating for the veteran's service connected 
bilateral hearing loss effective March 1998.

In a March 2004 rating decision the RO granted service 
connection for dizziness due to fistula in bilateral ear 
canals associated with residuals, cholesteatoma and otitis 
media and otitis externa at a 30 percent disability rating 
from August 2002; and increased the evaluation for 
cholesteatoma, otitis media, and otitis externa from 
noncompensable to 10 percent effective July 2001.  Later in 
March 2004, the veteran submitted a notice of disagreement 
with the effective date for the grant of service connection 
for dizziness.  In July 2004, he appeared to disagree with 
the effective date for the 10 percent evaluation for 
cholesteatoma otitis media and externa.  These matters will 
be discussed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Failure to provide notice as to the evidence needed to 
substantiate the claim will generally be prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), overruled on other grounds 444 F.3d 1328 (Fed. Cir. 
2006).  In this case, the RO provided VCAA notice in a 
January 2002 letter.  That letter did not, however, contain 
information as to the evidence needed to substantiate the 
claim.

In June 2004, the veteran reported that he would be receiving 
an ear evaluation and be fitted for new hearing aids.  
Records of this treatment are not in the claims folder.  VA 
has an obligation to seek them.  38 U.S.C.A. § 5103A(b),(c) 
(West 2002).

As noted above, the veteran has expressed disagreement with 
effective dates assigned in the March 2004 rating decision.  
The RO has not issues a statement of the case in response to 
the notice of disagreement, and these issues must be remanded 
for the issuance of such a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  Request all records of treatment for 
hearing loss from the Albuquerque, New 
Mexico VA Medical Center since August 
2004.

2.  Provide the veteran with a VCAA 
notice letter that tells him what 
evidence is needed to substantiate the 
claim for an increased (compensable) 
rating for bilateral hearing loss.  Such 
evidence would be that he has hearing 
loss that meets the rating criteria for a 
compensable evaluation as outlined in 
38 C.F.R. § 4.85-4.87 (2006).

3.  Issue a statement of the case on the 
issues of entitlement to an earlier 
effective date of the grant of service 
connection for dizziness due to fistula 
in bilateral ear canals associated with 
residuals, cholesteatoma and otitis media 
and otitis externa; and for the grant of 
a 10 percent rating for cholesteatoma, 
otitis media, and otitis externa.  The 
Board will further consider these issues 
only if the veteran submits a timely 
substantive appeal in response to the 
statement of the case.

4.  Re-adjudicate the hearing loss claim.  
If the benefit sought is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




